Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim interpretation
(1) In regards to the “wherein: the deposition mask includes a joint portion welded to the front surface of the frame; and at least a part of the joint portion is positioned between the opening and the accommodation parts” of claim 6,
The “welded” is considered as a product-by process limitation.
When a mask is connected with the frame, it is sufficient to meet the claim language, no matter how it is connected, such as by welding, fastening, or any other known processes. 
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YE (CN 103866235, filed in IDS, hereafter ‘235).
Regarding to Claim 1, ‘235 teaches:
Fig. 2 shows the mask plate 30 is combined with the substrate 70 hold by the substrate receiving jig 80 (see also 1st paragraph of page 3 of English translation, filed in IDS, note the mask plate and the substrate are attached during the process and they are detached before and after the process, thus they are temporarily combined, the claimed “A deposition mask apparatus to be at least temporarily combined with a substrate held by a holding member”);
Figs. 1-2 show the mask plate 30 having front and rear surfaces and several openings 31 (see also 1st paragraph of page 3, the claimed “the deposition mask apparatus comprising: a deposition mask having a plurality of mask through-holes extending from a first surface which is positioned closer to the substrate, to reach a second surface which is positioned opposite to the first surface”);
Fig. 3 shows the frame 40 has an opening and Fig. 2 shows the opening of the frame 40 and the mask plate 30 are overlapped (the claimed “and a frame provided with an opening which is overlapped with a part of the deposition mask”);
Figs. 1 and 3 show the frame 40 supports the mask plate 30, and the frame 40 has a front surface, a rear surface, an outside surface and an inside surface (the claimed “the frame supporting the deposition mask; wherein: the frame has a front surface facing the second surface of the deposition mask, a rear surface opposed to the front surface, an outside surface spreading between the front surface and the rear 
Partial groove 41, to accommodate the substrate receiving jig 80 (1st paragraph of page 3, the claimed “and a plurality of accommodation parts capable of accommodating at least a part of the holding member are formed in the front surface of the frame at positions apart from the opening”).

Regarding to Claims 2-3,
Fig. 3 of ‘235 shows the partial grooves 41 are formed between the opening and the outside surface of the frame and each extends to the outside surface (the claimed “wherein the plurality of accommodation parts are formed between the opening and the outside surface” of Claim 2, and “wherein the plurality of accommodation parts extend to reach the outside surface” of Claim 3).

Regarding to Claim 4,
Fig. 3 of ‘235 shows, at position of each partial groove 41, it is also clearly interpreted as the front surface of the frame has a first front surface close to inside surface of the frame, and a second front surface close to the outside surface of the frame, which is lower than the first front surface, and the first front and second front surfaces are connected by a surface between the first front and second front surfaces, and the groove is used for accommodating the jig, therefore it can be interpreted that the plural accommodation parts are formed in the first front surface (note the claim merely recites accommodation parts, the claimed “wherein: the front surface of the 

Regarding to Claim 5,
Fig. 3 of ‘235 shows plural grooves 41 surrounds the opening of the frame (the claimed “wherein the plurality of accommodation parts are formed to surround the opening”).

Regarding to Claim 6,
Fig. 1 of ‘235 shows the mask plate 30 is connected with the frame 40 at a position between the opening of the frame and the groove position on the frame (note the “connection” is sufficient to meet the “welded”, see the claim interpretation above, further welding connection is commonly well-known feature, for instance, see US 20060148368 teaching “the edge 3b of the mask 3 is welded onto the mask frame 5” of [0030], the claimed “wherein: the deposition mask includes a joint portion welded to the front surface of the frame; and at least a part of the joint portion is positioned between the opening and the accommodation parts”).

Regarding to Claim 7,


Regarding to Claim 8, ‘235 teaches:
Figs. 1-2 show the mask plate 30 having front and rear surfaces (the claimed “A deposition mask apparatus comprising: a deposition mask having a first surface, and a second surface positioned opposite to the first surface”);
Figs. 1 and 3 show the frame 40 supports the mask plate 30, and the frame 40 has a front surface, a rear surface, an outside surface and an inside surface (the claimed “and a frame having a third surface positioned closer to the deposition mask, and a fourth surface positioned opposite to the third surface; wherein: the deposition mask and the frame are joined to each other through a joint portion”);
Partial groove 41, to accommodate the substrate receiving jig 80 (1st paragraph of page 3, note due to the groove 41, a lower surface of the groove is positioned outside of the joint portion, and the lower surface is close to the rear surface of the frame, which is the fourth surface, than the front surface of the frame, which is the third surface, the claimed “the frame further has a fifth surface positioned outside the joint portion; and at least a part of the fifth surface is positioned closer to the fourth surface than the third surface”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718